Name: 1999/400/EC: Council Decision of 11 May 1999 concerning the conclusion of the Agreement between the European Community and Hong Kong, China on cooperation and mutual administrative assistance in customs matters
 Type: Decision
 Subject Matter: European construction;  executive power and public service;  cooperation policy;  international affairs;  Asia and Oceania
 Date Published: 1999-06-18

 Avis juridique important|31999D04001999/400/EC: Council Decision of 11 May 1999 concerning the conclusion of the Agreement between the European Community and Hong Kong, China on cooperation and mutual administrative assistance in customs matters Official Journal L 151 , 18/06/1999 P. 0020 - 0020COUNCIL DECISIONof 11 May 1999concerning the conclusion of the Agreement between the European Community and Hong Kong, China on cooperation and mutual administrative assistance in customs matters(1999/400/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113, in conjunction with the first sentence of Article 228(2) thereof,Having regard to the proposal from the Commission,(1) Whereas on 5 April 1993 the Council authorised the Commission to negotiate, on behalf of the Community, customs cooperation agreements with some of the Community's main trading partners;(2) Whereas the Agreement between the European Community and Hong Kong, China on cooperation and mutual administrative assistance in customs matters should be approved,HAS DECIDED AS FOLLOWS:Article 1The Agreement between the European Community and Hong Kong, China on cooperation and mutual administrative assistance in customs matters is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 2The Commission, assisted by representatives of the Member States, shall represent the Community on the Joint Customs Cooperation Committee established under Article 21 of the Agreement.Article 3The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement in order to bind the Community.Article 4The President of the Council shall, on behalf of the Community, give the notification provided for in Article 22 of the Agreement(1).Article 5This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 11 May 1999.For the CouncilThe PresidentL. SCHOMERUS(1) The date of the entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.